Citation Nr: 0631357	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-37 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
nystagmus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision in which the RO 
continued the veteran's 10 percent rating for nystagmus.  The 
veteran filed a notice of disagreement (NOD) in January 2003, 
and the RO issued a statement of the case (SOC) in December 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in December 2003.

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has bilateral horizontal nystagmus with far 
right and far left gaze.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
nystagmus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.3102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.84a, Diagnostic Code 6016 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An October 2002 pre-rating RO letter notified the veteran and 
his representative of VA's responsibilities to notify and 
assist him in his claim, and a request to advise the RO as to 
whether there was medical evidence showing treatment for 
nystagmus.  This letter also provided notice of what was 
needed to establish entitlement to a higher rating (evidence 
showing that the condition had worsened).  Thereafter, they 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get.  In the October 2002 letter, the veteran also was 
advised to submit any other evidence that showed that his 
disability had worsened.  The Board finds that this letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his  possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claim.  Given that fact, 
as well as the RO's instructions to her, the Board finds that 
the veteran has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, the document meeting the VCAA's notice 
requirements was furnished to the veteran before the November 
2002 rating action on appeal; hence, Pelegrini's timing of 
notice requirement has been met.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned.  While the RO has not 
provided such notice in this case, on these facts, the RO's 
omission is harmless.  Because the Board is denying the claim 
for increase, no effective date is to be assigned; hence, 
there is no possibility of prejudice under the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2006.  In November 2002 and June 
2004, the veteran was afforded comprehensive VA examinations 
in connection with his claim, reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nystagmus is rated under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6016 (2006), which provides only for a 10 
percent rating for the disability.  

Therefore, to give the veteran every consideration in 
connection with the claim, the Board has considered all 
potentially applicable diagnostic codes under section 4.84a 
in rating the veteran's disability.  See, e.g., Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology).

In this regard, the Board notes that a September 2002 private 
medical record from Dr. C. shows that the veteran had a 
diagnosis of incipient cataracts.  However, it is not shown 
that his incipient cataracts was caused by his nystagmus.  
Therefore,  Diagnostic Codes 6027 and 6028 (2006) are not for 
application.

A November 2002 VA examination report shows that the veteran 
had no current visual symptoms and was not using any eye 
treatment.  Physical examination revealed visual acuity 
without correction of 20/30+2 in the right eye and 20/30 in 
the left eye.  Correctable visual acuity was 20/20-2 in the 
right eye and 20/25 in the left eye.  Best correctable 
reading vision was J1 in the right and left eyes.  Visual 
fields were full to finger count in each quadrant.  Motility 
showed a fine horizontal nystagmus and there was no vertical 
deviation.

A June 2004 VA examination report shows that the veteran's 
corrected visual acuity in the right eye was 20/30-1, and the 
left eye was 20/30.  His best corrected near visual acuities 
were J2 for the right eye and J3 for the left eye.  He was 
shown to have bilateral horizontal nystagmus with far right 
and far left gaze and also in the primary position.

VA field vision testing was conducted in July 2004 and 
revealed that the veteran had differences in field vision 
between the right and left eye.  In October 2004, R.B., O.D., 
a VA physician, opined that the veteran's difference in 
visual field between the right and left eye was negligible 
and did not indicate that any of his current diagnoses of the 
eye caused the difference in the visual field.  He further 
opined that the veteran's nystagmus was only in the far 
lateral gazes and not in the primary position, and the visual 
fields were tested in the primary position.  He then stated 
that the visual field differences were likely anomalous, and 
no one was purely symmetrical.  The Board notes that in the 
June 2004 VA examination report, the same VA physician, R.B., 
O.D., stated that the veteran did have nystagmus in the 
primary position, which contradicts his October 2004 
statement that the veteran did not have nystagmus in the 
primary position.  However, even with this contradiction, the 
Board continues to find that a rating in excess of 10 percent 
for nystagmus is not warranted because the veteran's 
difference in field vision between the two eyes was found to 
be negligible and not related to the veteran's nystagmus.  
Further, the veteran's field vision was not shown to be 
disabling and the November 2002 VA physician stated that the 
veteran's visual fields were full to finger count in each 
quadrant.  Therefore, the Board finds that the veteran is not 
entitled to a rating in excess of 10 percent for his 
nystagmus under the provisions of Diagnostic Code 6080.

Finally, the Board notes that the veteran's visual acuity is 
most severely at 20/30 in the left and right eyes.  Applying 
the rating criteria for loss of visual acuity to the 
veteran's results, the Board finds that the veteran's 
disability is not compensable, as he would need vision in one 
eye of 20/70 and vision in the other eye of 20/50 for an 
rating in excess of 10 percent, based on loss of visual 
acuity, under Diagnostic Code 6078.

In summary, the Board finds that a 10 percent rating is the 
highest schedular rating assignable for the veteran's 
nystagmus.

Additionally, the Board finds that there is no showing that 
the disability under consideration reflects so exceptional or 
so unusual a disability picture so as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321 (cited to and discussed in the December 
2003 SOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), or that the disability warrants frequent 
periods of hospitalization, nor is there any showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for nystagmus must be denied.  .  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for nystagmus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


